Detailed Action
This office action is in response to application No. 17/037,596 filed on 09/29/2020.

Status of Claims
Claims 1-20 are allowed.

Notice of AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the packet detection feature, specifically, “ receiving the wireless signal;
generating a local characteristic sequence;
acquiring a first cross-correlation result between the wireless signal and the local characteristic sequence;
determining if a packet format of the wireless signal is a target packet format according to the first correlation result;
generating at least one interference characteristic sequence according to the local characteristic sequence, a signal sampling frequency, and at least one working frequency difference;
acquiring a second cross-correlation result between the wireless signal and the at least one interference characteristic sequence; and
detecting a center frequency of the wireless signal for determining if a packet of the wireless signal is transmitted through a target channel according to the first correlation result and the second correlation result;
wherein the at least one interference characteristic sequence corresponds to at least one interference frequency.” as recited in independent claims 1 and 11.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Fort et al. (Publication No. US 2019/0238309), the prior art disclosure relates to packet acquisition in the presence of inteference; see title.  In specific, executing a preamble correlation [first correlation] continuously on a received signal using the preamble code, determining a frequency estimate and a timing estimate from the preamble correlation; see figure 2/3 numeral 8. Performing an access code correlation [second correlation] on the frequency corrected received signal, in parallel with the continuous execution of the preamble correlation; and detecting a data packet when the access code correlation  is higher than a predetermined access code threshold 18 at an expected time relative to the timing estimate; see figure 2/3 numeral 9. However, the prior art fails to discloused the feature of “detecting a center frequency of the wireless signal for determining if a packet of the wireless signal is transmitted through a target channel according to the first correlation result and the second correlation result”.
Knopp et al. (Publication No. US 2020/0067564), the prior art disclosure orthogonal signal correlation; see title.  In specific, the method detects all occurrences of a first correlation sequence in the received signal; see ¶ 0011. The method further comprises cross correlating the received signal sequence with a second correlation sequence to derive a second correlation pattern indicating occurrences of the second correlation sequence within the received signal sequence; see ¶ 0014. a coarse estimation of the carrier frequency offset may be based on determining a shift ( in samples ) between the maximum/peak of the cross-correlation between the first correlation pattern with the first detecting a center frequency of the wireless signal for determining if a packet of the wireless signal is transmitted through a target channel according to the first correlation result and the second correlation result”.
Jakubov et al. (Publication No. US 2018/0234358), the prior art disclosure relates to packet acquisition; see title.  In specific, the wireless device perfrom a first cross-correlation and second cross-correlation on the receives a signal; see figure 1 numeral 104, 106, and 110. The wireless communication device may perform preamble detection on the received signal using a first set of cross-correlation results ; see figure 1 numeral 108 & ¶ 0058. In addition, the wireless communication device perform a second cross-correlation on the received signal; see figure 1 numeral 110 & ¶ 0069. However, the prior art fails to discloused the feature of “detecting a center frequency of the wireless signal for determining if a packet of the wireless signal is transmitted through a target channel according to the first correlation result and the second correlation result”.
Bhukania et al. (Publication No. US 2008/0043649), the prior art disclosure relates to relaible packet detection; see title.  In specific, the wireless device receives a signal, which can be a valid signal or an interference signal; see figure 2 numeral 210. Performs a cross-correlation operation of the signal with a copy of a set of elements used to represent a sequence in a preamble portion of a packet; see figure 2 numeral 220. The wireless device determines that the signal represents a valid packet only if the measure of variations is greater than a threshold value; see figure 2 numeral 240. When the received signal is a valid packet, the cross-correlation operation produces a result with periodic peaks and thus lead to large variations; see ¶ 0038. However, the prior art fails to discloused the feature of “detecting a center frequency of the wireless signal for determining if a packet of the wireless signal is transmitted through a target channel according to the first correlation result and the second correlation result”.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472